                                            United States District Court
                                           NORTHERN DISTRICT OF CALIFORNIA
                                                OAKLAND DIVISION


                                                               r.a,.No.
          United States of America,

                         Plaintiff,                            STIPULATED ORDER EXCLUDING
                    V.                                         UNDER THE SPEEDY TRIAL ACT
                                                                                                                     \
                         Defendant(s).
                                                          9y f      '        the court excludes time under the Speedy
                stated by the parties on th^record on
For the reasons statpd^by
Trial Act from    £ /tr .j     ,      to    ,    ^/f f
                                                     .      _ and finds that the ends ofjustice servedcby
                                                                                                        r- the
                                                                                                            s
continuance outweigh the best interest of the public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A). The court makes this finding and bases this continuance on the following factor(s):
                 Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
                     18 U.S.C. §3161(h)(7)(B)(i).

                 The case is so unusual or so complex, due to [check applicable reasons]       the number of
                 defendants,        the nature of the prosecution, or      the existence of novel questions offact
                 or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
                 itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

                 Failure to grant a contiouance would deny the defendant reasonable time to obtain counsel,
                 taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).
                 Failure to grant a continuance would umeasonably deny the defendant continuity of counsel, given
      ■          counsel's other scheduled case commitments, taking into account the exercise of due diligence.
                 See 18 U.S.C. § 3161(h)(7)(B)(iv).

                 Failure to grant a continuance would unreasonably deny the defendant the reasonable time
                 necessary for effective preparation, taking into account the exercise of due diligence.
                 See 18 U.S.C. § 3161(h)(7)(B)(iv).

                 With the consent ofthe defendant, and taking into account the public interest in the prompt
                 disposition of criminal cases, the court sets the preliminary hearing to the date set forth in the first
                 paragraph and — based on the parties' showing of good cause — finds good cause for extending
                 the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for
                 extending the 30-day time period for an indictment under the Speedy Trial Act(based on the
                 exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

          IT IS SO ORDERED.

          DATED;               ^
                                                                   ONNA M. RYU
                                                                 United States Magistrate Judge


           STIPULATED:
                            Attorney for                         Assistant    ited Slates Attomey


                                                                                         It               V 1/10/9010
